United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2082
                                 ___________

Sharon Renee Daugherty,                 *
                                        *
            Appellant,                  *
                                        * Appeal        from      the     United
States
    v.                                  * District Court for the
                                        * Eastern    District    of
Missouri.
A s s o c i a t e d Equipment Corporation,                                  *

                                        *                [UNPUBLISHED]
            Appellee.                   *

                                 ___________

                                            Submitted:     August 6, 1997
                                                         Filed: August 12,
1997
                                 ___________

Before McMILLIAN,            BEAM,     and    MORRIS      SHEPPARD      ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.


    Sharon Renee Daugherty appeals from the district
court&s1 28 U.S.C. § 1915(e)(2)(B) dismissal of her Title
VII action. Having reviewed the record and Daugherty&s
brief, we conclude that the judgment of the district


       1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
court was correct and that an extended discussion is not
warranted. Accordingly, we affirm. See 8th Cir. 47B.




                           -2-
    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-